In re Warner, Gregory; — Defendant(s); applying for writ of certiorari and/or review, supervisory and/or remedial writs; Parish of Tangipahoa, 21st Judicial District Court, Div. “B”, No. 58831; to the Court of Appeal, First Circuit, No. KW90 1630.
Denied. Information from the office of the clerk of the 21st Judicial District Court, Parish of Tangipahoa, reveals that relator's habeas corpus petition and his motion to dismiss counsel were denied by the district court on March 18, 1991. If relator is aggrieved by these denials he should seek review in the 1st Circuit Court of Appeal before petitioning this Court for review of those rulings.